DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 09/23/2019.
Claims 1-14 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019, 04/23/2019, 07/09/2020, 09/23/2020, 11/18/2020, and 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the article filling process and the steam deaeration process being performed concurrently as stated in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the phrase “A packaging method” renders claim 1 vague and indefinite because the claim does not include any steps to conduct said method.  When claiming a method or process, said claim must include steps so that enables one skilled in the art to which it pertains to conduct said method or process.  For examining purposes, the phrase is interpreted as “A packaging method … said method comprising the steps of: filling the packaging bag with the article; and closing the packaging bag before moving to a subsequent packaging station”.
Regarding claim 2, the phrase “the packaging process requiring opening of the bag mouth in the packaging bag is performed after the bag mouth of the packaging bag has been closed in the packaging station” renders clam 2 vague and indefinite because it is unclear how the process, that requires the opening of the bag mouth, is conducted after the bag mouth is closed in the packaging station where the process with the required open mouth is performed.  The process requiring opening of the bag mouth is understood to mean that in order to conduct said process the bag mouth must be open.  It is unclear how the process requiring opening of the bag mouth is performed after the bag mouth is closed by the station that conducts said process.  For examining purposes, the phrase is interpreted as “the packaging process requiring opening of the bag mouth in the packaging bag is performed after the bag mouth of the packaging bag has been opened in the packaging station”.
Regarding claim 4, the phrase “wherein a steam deaeration process … is performed” renders claim 4 vague and indefinite because it is unclear if this is part of the method or part of a different process.  When claiming a method or process, said claim must include steps so that enables one skilled in the art to which it pertains to 
Claims 3 and 5-6 are dependent of claim 1 and include the same limitations.
Regarding claim 8, the phrase “wherein when a packaging process” renders claim 8 vague and indefinite because the claim 8 is drawn to an apparatus.  Claim 8 is dependent of claim 7, and claim 7 discloses an apparatus.  An apparatus claim must comprise structural limitations that enables one skilled in the art to which it pertains to make said apparatus.  It is unclear how a process provides structural limitations to the apparatus.  For examining purposes, the phrase is interpreted as “wherein the apparatus is configured to perform a process requiring opening”.
Claim 9 is dependent of claim 8 and include all the same limitations.
Regarding claim 14, the phrase “the paired grips” renders claim 14 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 14 is dependent of claim 7 and claim 7 does not disclose a paired grips.  For examining purposes, the phrase is interpreted as “a paired grips”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Rapparaini (2010/0192524).
Regarding claim 1, Rapparini disclose a packaging method using a bag-feeding and packaging apparatus (figure 1), wherein said method comprises the steps:
intermittently moving a packaging bag (S) to packaging stations together with a mover (G);
filling the packaining bag (S) at an article filling station (see figure 15 below); and
close the bag mouth of the packaging bag (S) before moving to a subsequent packaging station (see figure 15 below).
(Figure 1, 6-16 and Page 1 paragraph 19, 23, Page 2 paragraph 32, 34)
Regarding claim 7, Rapparini disclose a bag-feeding and packaging apparatus (figure 1) comprising a bag mouth opening-closing mechanism (M, V),
wherein the bag mouth opening-closing mechanism (M, V) is configured to open and close a bag mouth of a packaging bag (S); and
wherein, while the bag is in an article filling station (see figure 15 below), bag mouth opening-closing mechanism (M, V) is configured to close the bag mouth of the packaging bag (S) before moving to a subsequent station (see figure 15 below).
(Figure 1, 6-16 and Page 1 paragraph 19, 23, Page 2 paragraph 32, 34)
Regarding claim 13, Rapparini disclose a grip pair (M) intermittently moved to the packaging stations together with the mover (G) while holding vicinities of both sides of the bag mouth of the packaging bag (S). (Figure 1 and Page 2 paragraph 58, 59)

[AltContent: arrow][AltContent: textbox (Subsequent Station)][AltContent: arrow][AltContent: textbox (Article Filling Station)][AltContent: textbox (Rapparini)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    679
    461
    media_image1.png
    Greyscale

Regarding claim 14, Rapparini disclose the bag mouth opening-closing mechanism (M, V) comprises: 
a grip width adjusting mechanism (means for adjusting, page 3 paragraph claim 7) capable of adjusting a width between a grip pair (M); and
suckers (V) configured to provide suction onto the packaging bag (S) held by the grip pair (M) respectively from a front and back of the packaging bag (S).
(Figure 1, 2, 3 and Page 1 paragraph 5, 10, Page 2 paragraph 31, 32, Page 3 claim 7)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rapparini (2010/0192524) as applied to claims 1 and 7 respectively, and further in view of reference Takahashi (2014/0331603).
Regarding claim 2, Rapparini disclose the claimed invention as stated above but to not disclose the process of the subsequent station is performed after opening the bag mouth of the bag.
Takahashi disclose a packaging method comprising the steps of:
filling a packaging bag (a) at an article filling station (5);
re-opening the packaging (a) by using an auxiliary opening unit (105); and
inserting the deaeration nozzle (110) into the packaging bag (a).
(Figure 11 and Page 4 paragraph 52, Page 6 paragraph 76)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Rapparini by incorporating the step of re-opening and performing a deaeration process as taught by Takahashi, since such a modification allow the package to be deaerated and ensure the package is deaerated properly, thereby making the overall method more desirable and reliable.
Regarding claim 8, Rapparini disclose the claimed invention as stated above but to not disclose the a device for re-opening the packaging bag prior to the subsequent station performing on the packaging bag.
Takahashi disclose a packaging apparatus (P) comprising: 
a filling station (5) configured to fill a packaging bag (a);
a deaeration station (8) configured to deaerated the packaging bag (a); and
an auxiliary opening unit (105) configured to re-opening the packaging bag (a) prior to the dearation station (8) deaerating the packaging bag (a).
(Figure 11 and Page 4 paragraph 52, Page 6 paragraph 76)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Rapparini by incorporating the deaeration station and the auxiliary opening unit as taught by Takahashi, since such a modification allow the package to be deaerated and ensure the package is deaerated properly, thereby making the overall method more desirable and reliable.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rapparini (2010/0192524) in view of reference Takahashi (2014/0331603) as applied to claims 2 and 8 respectively, and further in view of reference Fukeda et al. (8245485).
Regarding claim 3, Rapparini modified by reference Takahashi disclosed the claimed invention as stated above but do not disclose the packaging process requiring opening of the bag mouth is a steam deaeration process.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the deaeration step of Takahashi by incorporating the step of steam deaeration as taught by Fukeda et al., since such a modification would help rise the temperature of the contents and bag, thereby requiring less heat applied need to seal the packaging bag.
Regarding claim 9, Rapparini modified by reference Takahashi disclosed the claimed invention as stated above but do not disclose the packaging process requiring opening of the bag mouth is a steam deaeration process.
Fukeda et al. disclose a packaging apparatus comprising: a filling station (S4); and a steam deaerating station (S6) configured to deaerating the packaging bag (B) by using a steam deaeration device (21). (Figure 1 and Column 5 lines 15-22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the deaeration device of Takahashi by incorporating the steam deaeration device as taught by Fukeda et al., since such a modification would help rise the temperature of the contents and bag, thereby requiring less heat applied need to seal the packaging bag.

Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rapparini (2010/0192524) as applied to claims 1 and 7 respectively, and further in view of reference Fukeda et al. (8245485).
Regarding claim 4, Rapparini disclose the claimed invention as stated above but to not disclose the step of introducing steam through the bag mouth.
Fukeda et al. disclose a packaging method comprising the steps of: filling a packaging bag (B); and then steam deaerating the packaging bag (B) by using a steam deaeration device (21). (Figure 1 and Column 5 lines 15-22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Rapparini by incorporating the step of steam deaeration as taught by Fukeda et al., since such a modification would help rise the temperature of the contents and bag, thereby requiring less heat applied need to seal the packaging bag.
Regarding claim 6, Rapparini modified by Fukeda et al. disclose the steam deaeration process is performed in the article filling station (Rapparini – see figure 15 above) after execution of the article filling process. (Fukeda et al. – Column 5 lines 15-22)
Regarding claim 10, Rapparini disclose the claimed invention as stated above but to not disclose a steam deaeration process.
Fukeda et al. disclose a packaging apparatus comprising: a filling station (S4); and a steam deaerating station (S6) configured to deaerating the packaging bag (B) by using a steam deaeration device (21). (Figure 1 and Column 5 lines 15-22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Rapparini by incorporating the steam deaeration device as taught by Fukeda et al., 
Regarding claim 12, Rapparini modified by Fukeda et al. disclose the steam deaeration process is performed in the article filling station (Rapparini – see figure 15 above) after execution of the article filling process. (Fukeda et al. – Column 5 lines 15-22)

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rapparini (2010/0192524) in view of reference Fukeda et al. (8245485) as applied to claims 4 and 10 respectively, and further in view of reference Kawamura et al. (2012/0240531).
Regarding claim 5, Rapparini modified by Fukeda et al. disclose the claimed invention as stated above but to do not disclose the articling filling process and the steam deaeration process are performed concurrently.
Kawamura et al. disclose a packaging method comprising the steps of: injecting gas into the packaging bag (5) in order to deaerated the packaging bag (5); and filling the packaging bag (5) with material while the gas injection is in progress. (Page 2 paragraph 29, 30)  Since the filling of the packaging bag is performed while the packaging bag is being deaerated, the deaerating process is interpreted to be perform concurrently with the filling process.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Fukeda et al. by modifying the filling process and deaerating process to be performed 
Regarding claim 11, Rapparini modified by Fukeda et al. disclose the claimed invention as stated above but to do not disclose the articling filling process and the steam deaeration process are performed concurrently.
Kawamura et al. disclose a packaging apparatus comprising: a gas injection nozzle (4) configured to inject gas into the packaging bag (5) in order to deaerated the packaging bag (5); and hopper (6) configured to fill the packaging bag (5) with material, wherein the packaging bag (5) is filled with material while the gas injection is in progress. (Page 2 paragraph 29, 30, Page 4 paragraph 87)  Since the filling of the packaging bag is performed while the packaging bag is being deaerated, the deaerating process is interpreted to be perform concurrently with the filling process.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Fukeda et al. by modifying the filling process and deaerating process to be performed concurrently as taught by Kawamura et al., since page 2 paragraph 20 of Kawamura et al. states such a modification would help improve the gas replacement efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 7, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731